Case: 13-60824       Document: 00512742651         Page: 1     Date Filed: 08/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-60824
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 22, 2014
DANIEL JEANTY,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 176 845


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Daniel Jeanty, a native and
citizen of Haiti, petitions for review of an order of the Board of Immigration
Appeals dismissing his appeal from the denial of his application for relief under
the Convention Against Torture. Jeanty’s removal results from his prior state
convictions, which were determined to constitute aggravated felonies and
crimes involving moral turpitude.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-60824    Document: 00512742651     Page: 2   Date Filed: 08/22/2014


                                 No. 13-60824

      We lack jurisdiction to review an order of removal if it is based on such
convictions, except for any constitutional claims or questions of law. See 8
U.S.C. § 1252(a)(2)(C) & (D) (judicial review of orders of removal). We construe
liberally a pro se appellant’s briefs, but Jeanty must present and brief issues
to preserve them, or, in this instance, to give the court jurisdiction. See
Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Although he
purports to present constitutional claims of denial of both due process and
equal protection, they are insufficiently briefed, conclusory, and merely an
impermissible attempt to cloak his request for discretionary review in
“constitutional garb”. See, e.g., Hadwani v. Gonzales, 445 F.3d 798, 801 (5th
Cir. 2006); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); United
States v. Pineda, 988 F.2d 22, 23 (5th Cir. 1993).
      DISMISSED.




                                       2